Honorable.EW LI’.liamllton      Opinion No. C-257
County Attorney
Terry
-     County                    Rer   ~~nstructlonOS Article
BroviWleld, Tems                      U02e, V.P.C., concerning
                                      .convictlonof minors.
Dear NP. Hamilton:
     You recently requested an opinion of this office on the
following questions:
         1. UPon a final convictionof a minor
    defendant of an offense as provided In ArWcle
    802e, Vernonas Penal Code, after which contic-,
    tion said defendant refuses to pay the Sine
    assessed, and in addition refuses to surrender
    his driver’s license after being ordered to do
    so by the,court, what means may be used to
    compel said defendant to surrender hls drlverls
    license until such Sine has been paid?
          2.  HOW can Article 8026, Vernon’s Penal
     Code, be enforced if the Juvenile CouFts are
     deprived of jurisdictfon?
             In the event a minor after having
    his kensa suspended in a&co&ance tith Arti-
    cle 80?e, Vernon’s Penal Code, drives an auto-
    mobile during such suspension,how may a
    convictionfor such violation be enforced?
     Sfnce all three questions presented concern enfokement OS
Article 802e, they.shall be discussed together.
     Article 802e, Section 1, Vermon’s Penal Code/provides for
penaltles SOP certain enumerated offetisesto be applied to minors
within specified age g~otaps. Sections 2 and 3 of said Article
further provide as Sollows~
          “Sec. 2;’ No such m%norp after convlctibn
     or plea of guilty and ImposZtionof ,flne,shall




                             -1232-
Honorable   E, L. Hamilton, Page 2 (C-257 )


     be committed to,any jail in default of payment
     of the Sine imposed, but the court imposing
     .suchSine shall have power to suspend and take
     possession of ‘suchminor’s driving license,and
     retain the same until such ffne has been paid.
          “Sec. 3.  If any such minor shall drive
     any motor vehicle upon any public road or hlgh-
     way in this state'or upon any street or alley
     within the limits of any corporate city0 town
     or villa e, or upon any beach as defined in
     Chapter &30, Acts of the 51st Legislature,1949,
     without having a valid driver18 license author-
     izing such driving, such minor shal3 be guilty
     of a misdemeanor and shall be fined as set out
     in Section 1 hereof."
     Section 4 of Article 802e provides that the,JuvenlleCourts
shall not have jurisdictionof the offenses set out In that Artl-
cle.
     As stated above, Section 2 of the Article specifically
empowers that court imposing a Sine for a violation of Section 1
to ,suspendand take possession of the minor’s dziver’s license
and retafn same until such fine has been paid. Article 2386,
VernonQs Civil,Statutes, prov%desp anlamgother thwgs, as follows:
          "w'Ustices
                   of the Peace s&ll also have
     power"
          "1. To punish any party guilty OS ~8
     contempt of court by fine not to exceed 25
     and by Imprisonmentnot exceeding one (1!
     daya”
     If the minor refuses to pay the fine assessed after a con-
viction under Article 802e, Sec. 1, Vernonfs Civil Statutes, and,
in additfon, refuses to surrender MS license as ordered by the
court until the fine Is paid, by authority of Article 2386, the
court may order the minor to appear and show cause why he should
not be held in contempt of court far failure to'surrenderhis
license as ordered. 1~ this manner, an order of suspensionunder
Article 802e may be enf’oreed.
     If, after his license has been suspended In accordance   with
Honorable E. L. Hamilton, Page 3 (C-257 )


     _ 802e,
Article  .   .a minor
                ___ operates , a_ motor vehicle during such sus-
 enslon, he should be prosecuted not under Sec. 1 OS Article
802e but rather under Sec. 3 of that Article. Sec. 3, as has
already been pointed out, creates the offense of drlvlng with-
out having a valid driver's license, It should be noted that
the provision prohibiting the jailing of a minor for default of
a fine Imposed applies only to a Sine assessed after a convlc-
tlon for a violation of an offense created by Sec. 1, Article
802e o There is no such prohlbltionapplying to a fine assessed
after a convictionfor a violation of Sec. 3, Article 802e. A
minor convicted of a Violationof Sec. 3 may be remanded to jail
if the fine Is not paid. Attorney General's Opinion WW-1220, a
copy of which is attached.
                       SUMMARY
          A minor convicted of a violation of Article
     802e, Sec. 1, V.P.C., who refuses to pay the fine
     assessed and refuses to surrenderhis driver's
     license until the Sine Is paid may be held In con-
     tempt of court. A minor who, after having his
     license suspended,drives a vehicle during such
     suspension,should be prosecuted under Article
     802e, Sec. 3, V.P.C., and may be remanded to jail
     if he defaults in the payment of the fine assessed.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General of Texas




SK:cjp:aj
APPROVED:
OPINION COMMITTEZ:
W. V, Geppert, Chairman
Norman Suarez
Cecil Rotsch
Robert Smith
                        ..'
i%%iii%R     THE ATTORNEY GNNERAL
By: Stanton Stone

                            -1234-